DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-17-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307).
Regarding claims 1 and 15, Shima teaches a system, comprising: a dynamically adaptable multipurpose data acquisition sub-system (fig. 1-6, page 2-4, par [0027-0043]), comprising: at least two antennas (AR1-AR2/A1-A2-Am) each of which is configured to receive and/or transmit different type of data signals (fig. 1, 6, page 1, 8, par [0009-0010, 0090-0092]);
a shared amplifier (5) operatively connected to the at least two antennas and to a shared receiver-processor module, and configured to amplify data signals received by any one of the at least two antennas (fig. 1, 4, 6, page 4, 8, par [0039-0040, 0094]) (see the antennas A1 to Am in the array antenna one 
at a time to the amplifier 1 during transmission, and for selectively connecting the respective antennas one at a time to the amplifier 5 during reception);
see DSP which applies prescribed processing to first to nth output signals output from the first to nth AD converters); each processing module of the plurality of different processing modules is configured and operable to process amplified data received by a respective antenna from the at least two antennas (fig. 6, page par [0094-0096]);
a main processing unit (9) configured and operable to control switching (93) (fig. 6, page 9, par [0096]) executed by a shared switching circuitry (41/71) (fig. 6, page 9, par [0094-0096, 0099]) (see the digital signal processing unit 9, when the usual recognition process, i.e., the main process of the processor, is initiated, the signal characteristic checking unit 93 is activated.  The timer incorporated in the signal characteristic checking unit 93 starts to operate, and the digital signal processing unit 9 performs the usual recognition process until a prescribed time elapses.  The third switch 41 and the fourth switch 71 are controlled);
wherein the shared switching circuitry is configured and operable, responsive to a switching command, received from the main processing unit, to switch between operational modes (page 5, 9, par [0054, 0096]), wherein in each of the operational modes, a processing channel connecting between a certain processing module in the shared receiver-processor module, the shared amplifier and a respective antenna, is selected for processing amplified data of a certain data type, received by the respective antenna to thereby implement a respective data acquisition system (fig. 1, 4 and 6, page 9-10, par [0099-0102, 0108]). 
	Shima teaches shared switching circuitry (41/71) and processing module (9) and shared amplifier (1/5) and a respective antenna (A1-Am) (fig. 6), that is or obvious to sharing of switching circuitry, amplifier and processing module.  
	However, Granata teaches the shared switching circuitry (224A/224N) is configured and operable, responsive to a switching command, received from the main processing unit (220), to switch between operational modes (fig. 2B), wherein in each of the operational modes, a processing channel connecting between a certain processing module (216A/216B/214A/214B) (fig. 2B-3, col. 3, lines 34-67), (see switching process is search path to apply a predetermined maximum level of attenuation, thereby effectively decoupling the search path from the signal processor.  The search path is then coupled to a particular antenna using a switching mechanism, such as an electronic switch or switchable amplifier stage.  The signal processor then determines the quality of the signal received along 
the search path).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima with Granata, in order to provide the signal processor determines the quality of the signals received along the signal paths, and provides data regarding signal quality to a control processor (see suggested by Granata on col. 3, lines 20-25).


Regarding claim 2, Shima teaches a mobile platform configured and operable to carry the sub-system to a target destination (page 8, par [0084]) (see the radar apparatus is mounted on a vehicle and is operated when the vehicle is traveling).

Regarding claim 6, Shima teaches a control unit (9/93) (fig. 6); the control unit is configured and operable to control the operation of the system, and wherein the switching command is transmitted over a communication link from the control unit and received by the main processing unit  (9) (page 8, 10, par [0084, 0107-0108]) (see the signal characteristic checking unit 93 may be set up to activate the process intermittently and automatically, and the digital signal processing unit 9 sends the diagnostic information to these output destinations, and by controlling the switching operations of the third switch 41 and the fourth switch 71, the signal characteristic checking unit 93 generates the channel signals ch11 and ch12 based on the channel signal ch1 received by the particular antenna, and thus supplies the same channel signal to each receiver circuit system).

Regarding claim 7, Shima teaches switching logic, wherein the switching command is autonomously generated based on the switching logic (fig. 5, page 8, 10, par [0084, 0108]) (see the signal characteristic checking unit 93 may be set up to activate the process intermittently and automatically, and by controlling the switching operations of the third generates the channel signals ch11 and ch12 based on the channel signal ch1 received by the particular antenna, and thus supplies the same channel signal to each receiver circuit system).

Regarding claim 8, Shima teaches wherein in each processing channel, the respective antenna is connected to the shared amplifier (5) (fig. 6), to thereby enable usage of the same amplifier in all processing modes (fig. 6, page 8, par [0094]) (see amplifier 5, which is shared for all reception modes) .

Regarding claim 9, Granata teaches wherein in each processing channel, the respective antenna is connected to a shared analog to digital converter, to thereby enable usage of the same amplifier in all processing modes (see fig. 2B, |Col. 6 lines 30-37) (see baseband circuit 214 also includes an 
analog-to-digital converter to convert the analog baseband signal to a digital signal, which is fed to signal processor 216.  Signal processor 216 despreads and demodulates the digital signal, Signal processor 216 is coupled to control processor 220, which selects different antennas 202 by manipulating switch 204 using signals on control line 240). 

Regarding claim 10, Shima teaches the at least two antennas comprise at least three antennas comprising: at least two antennas (fig. 6), each of which is configured to operate in a different frequency range, and a phased array RADAR antenna (fig. 6, page 3, par [0032]) (see the phase shifters of a phased-array antenna radar by digital signal processing, the plurality of receiving antennas).

Regarding claim 13, Shima teaches the switching circuitry is configured and operable to switch between reception operational mode and transmission operational mode; wherein in transmission operational mode, a processing channel connecting a processing module in the receiver-processor module to the amplifier and amplifier to a respective antenna is selected by switching circuitry to provide amplified transmitted signals (fig. 6); the processing module is configured and operable to generate signals of a certain frequency range (Fig. 6; switch 41, page 8, par [0094-0097]) (see a third switch 41, designated as SW3, for selectively connecting the antennas A1 to Am in the array antenna one at a time to the amplifier 1 during transmission, and for selectively connecting the respective antennas one at a time to the amplifier 5 during reception.  The radar apparatus also includes: a mixer 6 for mixing the received signal with a portion of the transmitter signal; and a fourth switch 71, designated as SW4, for directing the mixed signal to a selected one of band-pass filters 8-1 to 8-n designated as BP1 to

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307), and in view of Pan (U.S. Pub. No. 2018/0157220). 
Regarding claim 3, Shima teaches the mobile platform (page par [0084]) (see the radar apparatus is mounted on a vehicle and is operated when the vehicle is traveling). But Shima does not mention mobile platform includes an unmanned aerial platform.
However, Pan teaches controller associated with the mobile platform, wherein the mobile platform includes an unmanned aerial vehicle (UAV), and the mobile platform 100 is an unmanned aerial vehicle (UAV).  Colloquially referred to as "drones," UAVs are aircraft without a human pilot (or operator) onboard the vehicle whose flight is controlled autonomously or by a remote pilot (or sometimes both). And the mobile platform 100 can include a sensor controller 200 for operating the mobile platform 100.  The sensor controller 200 can include a processor 211 for performing data acquisition, data processing, (fig. 2-3, page 1, 6, par [0011, 0221-0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata with Pan, in order to provided sensor data to a main controller for controlling the mobile platform faster and better (see suggested by Pan on page 1, par [0033).

Regarding claim 14, Pan teaches an electro optic sensor (300) operatively connected to a respective processing module configured and operable to process images captured by the electro optic sensor ) (fig. 3, page par [0263, 265]) (see the sensors 300 can include visual odometers 361, 362.  The visual odometers 361, 362 can measure position, speed and/or acceleration associated with the mobile platform 100 by capturing, processing, and analyzing image(s) of an object of interest.  Exemplary visual odometers 361, 362 can include a single camera and/or a stereo camera).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307), and in view of Pan (U.S. Pub. No. 2018/0157220) and further in view of Wu (U.S. Pub. No. 20170180729). 

Regarding claim 4, Pan teaches the unmanned aerial platform. But Pan does not mention weights between 20 to 50 kilograms.
However, Wu teaches the unmanned aerial platform weights between 20 to 50 kilograms (fig. 19, page 5, par [0060]) (see the UAV may have a weight greater than or equal to 20 kg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata and Pan with Wu, in order to provide effective approaches for efficiently can be applied to any suitable movable object or stationery objects.  A movable object may be capable of self-propelled movement (e.g., a vehicle), while a stationary object may not be capable of self-propelled movement, the movable object may be an unmanned aerial vehicle (UAV) easier (see suggested by Wu on page 4, par [0048]).
	Regarding claim 5, Wu teaches the unmanned aerial platform weighs between 25 to 35 kilograms (fig. 19, page 5, par [0060]) (see the UAV may have a weight greater than to 20 kg, may to 25kg).
As to claim 5, references fail to disclose various values such as, 25-35 kg…. as cited in the claims. However, references teaches the UAV may have a weight greater than to 20 kg, and these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding the weights sector….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307), and further in view of Adnani (U.S. Pub. No. 2014/0378079).
Regarding claim 11, Shima teaches the at least two antennas include at least a first antenna (fig. 6), But Shima does not mention for collecting COMINT data and a second antenna for collecting ELINT data.
However, Adnani teaches for collecting COMINT data and a second antenna for collecting ELINT data (fig. 1C, 6, 9, page par [0010]) (see spectrum management, signals intelligence (SIGINT), 
communications intelligence (COMINT), electronic intelligence (ELINT) and signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata with Adnani, in order for providing analysis of signals that in many instances are characterized by short duration, varying frequency through frequency hopping, arbitrary frequencies, intermittent operation, and signal/interference analysis easier (see suggested by Adnani on page 2, par [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307), and further in view of Sato (U.S. Pub. No. 2014/0327494).

Regarding claim 12, Shima teaches the at least two antennas include at least one antenna characterized by the adjusters 101 and 102 each include a variable-gain amplifier and a phase shifter, and are each designated a gain value (fig. 6, page 5, par [0055]). But Shima does not mention the gain around 0 dB and power of 10 Watt or less.
	However, Sato teaches the gain around 0 dB and power of 10 Watt or less (fig. 1, 4-5, 8-9, page 7, par [0161]) (see hen the switch 130 is turned on, by indicated by a solid line in FIG. 8, the S11 parameter is approximately 0 dB, regardless of the frequency). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata with Sato, in order to provide the transmission circuit 100 in which the loss is reduced (see suggested by Sato on page 7, par [0168]).

Claims 16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Pan (U.S. Pub. No. 2018/0157220) and further in view of Granata (U.S. Patent. No. 6009307).
Regarding claim 16, Shima teaches a dynamically adaptable multipurpose data acquisition system (fig. 1-6, page 2-4, par [0027-0043]), comprising:
at least two antennas (AR1-AR2/A1-A2-Am), each of which is configured to receive and/or transmit different type of data signals (fig. 1, 6, page 1, 8, par [0009-0010, 0090-0092]);
a shared amplifier (5) operatively connected to the at least two antennas and to a shared receiver-processor module , and configured to amplify data signals received by any one of the at least two antennas (fig. 1, 4, 6, page 4, 8, par [0039-0040, 0094]) (see the antennas A1 to Am in the array antenna one at a time to the amplifier 1 during transmission, and for selectively connecting the respective antennas one at a time to the amplifier 5 during reception);
the shared receiver-processor module comprises at least one processor (fig. 6, DSP-9) operatively connected to a plurality of different processing modules (fig. 6, AD converters 9-1 to 9-n) (page 1, par [0008]) (see DSP which applies prescribed processing to first to nth output signals output from the first to nth AD converters); 
each processing module of the plurality of different processing modules is configured and operable to process amplified data received by a respective antenna from the at least two antennas (fig. 6, page par [0094-0096]);
a main processing unit (9) configured and operable to control switching (93) (fig. 6, page 9, par [0096]) executed by a shared switching circuitry (41/71) (fig. 6, page 9, par [0094-0096, 0099]) (see the digital signal processing unit 9, when the usual recognition process, i.e., the main process of the processor, is initiated, the signal characteristic checking unit 93 is activated.  The timer incorporated in the signal characteristic checking unit 93 starts to operate, and the digital signal processing unit 9 performs the usual recognition process until a prescribed time elapses.  The third switch 41 and the fourth switch 71 are controlled);
the shared switching circuitry is configured and operable, responsive to a switching command, received from the main processing unit, to switch between operational modes (page 5, 9, par [0054, 0096]),  wherein in each of the operational modes, a processing channel connecting between a certain processing module in the shared receiver-processor module, the shared amplifier and a respective antenna, is selected for processing amplified data of a certain data type, received by the respective antenna to thereby implement a respective data acquisition system (fig. 1, 4 and 6, page 9-10, par [0099-0102, 0108]). 
Shima teaches a dynamically adaptable multipurpose data acquisition system (fig. 1-6, page 2-4, par [0027-0043]), and the radar apparatus is mounted on a vehicle and is operated when the vehicle is traveling (page par [0084]). But Shima does not mention an unmanned aerial platform, and
Shima teaches shared switching circuitry (41/71) and processing module (9) and shared amplifier (1/5) and a respective antenna (A1-Am) (fig. 6), that is or obvious to sharing of switching circuitry, amplifier and processing module.  
However, Pan teaches controller associated with the mobile platform, wherein the mobile platform includes an unmanned aerial vehicle (UAV), and the mobile platform 100 is an unmanned aerial vehicle (UAV).  Colloquially referred to as "drones," UAVs are aircraft without a human pilot (or operator) onboard the vehicle whose flight is controlled autonomously or by a remote pilot (or sometimes both). And the mobile platform 100 can include a sensor controller 200 for operating the mobile platform 100.  The sensor controller 200 can include a processor 211 for performing data acquisition, data processing, (fig. 2-3, page 1, 6, par [0011, 0221-0222]). And 
However, Granata teaches the shared switching circuitry (224A/224N) is configured and operable, responsive to a switching command, received from the main processing unit (220), to switch between operational modes (fig. 2B), wherein in each of the operational modes, a processing channel connecting between a certain processing module (216A/216B/214A/214B) (fig. 2B-3, col. 3, lines 34-67), (see switching process is search path to apply a predetermined maximum level of attenuation, thereby effectively decoupling the search path from the signal processor.  The search path is then coupled to a particular antenna using a switching mechanism, such as an electronic switch or switchable amplifier stage.  The signal processor then determines the quality of the signal received along 
the search path).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and  Pan with Granata, in order to provide the signal processor determines the quality of the signals received along the signal paths, and provides data regarding signal quality to a control processor (see suggested by Granata on col. 3, lines 20-25).

Regarding claim 19, Shima teaches the at least two antennas further include an antenna of a phased array RADAR (fig. 6, page 3, par [0032]) (see the phase shifters of a phased-array antenna radar by digital signal processing, the plurality of receiving antennas).


Regarding claim 21, Pan teaches while the unmanned aerial platform is airborne (fig. 3): operating the system in a first operational mode where a first sensor device is connected to a respective processing module in the processing module to thereby obtain a first type of data (fig. 3, page 2, par [0052-0056, 0072-0073]);
responsive to a received switching command, operating the switching circuity for switching to a second operational mode where a second sensor device is connected to a respective processing module in the processing module to thereby obtain a second type of data (fig. 3, page 2, par [0052-0056, 0072-0073]) (see data associated with the third sensor are of a second sensor data type being different from the first sensor data type).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Granata (U.S. Patent. No. 6009307), and in view of Pan (U.S. Pub. No. 2018/0157220) and further in view of Wu (U.S. Pub. No. 20170180729). 

Regarding claim 17, Pan teaches the unmanned aerial platform. But Pan does not mention weights between 20 to 50 kilograms.
However, Wu teaches the unmanned aerial platform weights between 20 to 50 kilograms (fig. 19, page 5, par [0060]) (see the UAV may have a weight greater than or equal to 20 kg, in this case, maybe to 25kg)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata and Pan with Wu, in order to provide effective approaches for efficiently can be applied to any suitable movable object or stationery objects.  A movable object may be capable of self-propelled movement (e.g., a vehicle), while a stationary object may not be capable of self-propelled movement, the movable object may be an unmanned aerial vehicle (UAV) easier (see suggested by Wu on page 4, par [0048]).
As to claim 17, references fail to disclose various values such as, 25-30 kg…. as cited in the claims. However, references teaches the UAV may have a weight greater than to 20 kg, and these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding the weights sector….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Pan (U.S. Pub. No. 2018/0157220) and further in view of Granata (U.S. Patent. No. 6009307), and further in view of Adnani (U.S. Pub. No. 2014/0378079).
Regarding claim 18, Shima teaches the at least two antennas include at least a first antenna (fig. 6), But Shima does not mention for collecting COMINT data and a second antenna for collecting ELINT data.
However, Adnani teaches for collecting COMINT data and a second antenna for collecting ELINT data (fig. 1C, 6, 9, page par [0010]) (see spectrum management, signals intelligence (SIGINT), 
communications intelligence (COMINT), electronic intelligence (ELINT) and signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata with Adnani, in order for providing analysis of signals that in many instances are characterized by short duration, varying frequency through frequency hopping, arbitrary frequencies, intermittent operation, and signal/interference analysis easier (see suggested by Adnani on page 2, par [0010]).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (U.S. Pub. No. 2007/0052581) in view of Pan (U.S. Pub. No. 2018/0157220) and further in view of Granata (U.S. Patent. No. 6009307), and further in view of Sato (U.S. Pub. No. 2014/0327494).

Regarding claim 20, Shima teaches the at least two antennas include at least one antenna characterized by the adjusters 101 and 102 each include a variable-gain amplifier and a phase shifter, and are each designated a gain value (fig. 6, page 5, par [0055]). But Shima does not mention the gain around 0 dB and power of 10 Watt or less.
	However, Sato teaches the gain around 0 dB and power of 10 Watt or less (fig. 1, 4-5, 8-9, page 7, par [0161]) (see hen the switch 130 is turned on, by indicated by a solid line in FIG. 8, the S11 parameter is approximately 0 dB, regardless of the frequency). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Shima and Granata with Sato, in order to provide the transmission circuit 100 in which the loss is reduced (see suggested by Sato on page 7, par [0168]).
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 22, 2021